 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wane nena eee nnn ene 4

 

 

ADRIAN THOMASON,

Plaintiff, Case No:

-against- | JURY TRIAL DEMANDED

TARGET CORPORATION
and TARGET ENTERPRISES, INC.

Defendants.

pee ee 4
NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant, TARGET CORPORATION
and TARGET ENTERPRISES, INC. (hereinafter “TARGET’”) by the undersigned counsel, hereby
removes to this Court the above captioned action, which was pending against them in the Supreme
Court of the State of New York, County of Bronx. Removal is based on the following grounds:

1, On or about September 15, 2020, Plaintiff commenced a civil action against
TARGET in the Supreme Court of the State of New York, County of Bronx, docketed as Index
No. 30296/2020E (hereinafter the “Lawsuit”).

2, On or about September 21, 2020, TARGET was served with a copy of the
Summons and Verified Complaint in this Lawsuit via State of New York, Department of State,
Division of Corporations. A true and accurate copy of the Summons, Verified Complaint and
Affidavit of Service upon the Secretary of State is attached as Exhibit A.

3. This Notice of Removal is being filed by TARGET pursuant to 28 U.S.C. § 1446(2)

more than thirty days after service of a copy of the Summons and Verified Complaint because the

Mo .op Spitz & DESANTIS, P.C.

 
 

 

' pleadings do not specify the amount in controversy and a good faith effort has been made to verify
the alleged injuries.

4, In this Lawsuit, Plaintiff asserts causes of action against TARGET based upon
negligence.

5. The Lawsuit alleges that solely as a result of TARGET’s negligence, “within the
premises of Defendant, Target Corporation, located at 40 West 225" Street, Bronx, NY 10463,
while walking inside the Target store, she was caused to slip and fall due to a slippery and
hazardous condition on the floor. (Verified Complaint at { 12).

6. This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 due to
complete diversity among the parties’ citizenship and because the amount in controversy allegedly
exceeds $75,000 exclusive of interest and costs.

Diversity Jurisdiction Exists

7. Plaintiff resides in the County of Bronx, and therefore is a citizen of the State of
New York. (See Summons).

8. Defendant TARGET is a Minnesota business corporation and has its principal place
of business in Minneapolis, Minnesota. Target is not a citizen of the State of New York, nor do
they have principal places of business in New York. No change in the place of incorporation or
principal place of business of TARGET has occurred since the commencement of this Lawsuit.
The Defendant TARGET ENTERPRISES, INC., is a wholly owned subsidiary of TARGET
CORPORATION and also, headquartered in Minneapolis, Minnesota.

Amount In Controversy Exceeds $75,000
9. In her Complaint, Plaintiff seeks unspecified damages for personal injuries suffered

at a TARGET store when “within the premises of Defendant, Target Corporation, located at 40

Mo .op Spirz & DESANTIS, P.C.

 
 

 

west 225th Street, Bronx, NY 10463, Plaintiff was seriously injured, sustained a fracture, and was
rendered permanently sick, sore, lame and disabled. floor (Verified Complaint at J 13).

10. On October 7, 2020, Plaintiffs counsel was requested to stipulate that the recovery
for damages would be capped at $75,000 and that TARGET would forego their request for
removal. Plaintiff's counsel advised via phone that Plaintiff would not so stipulate. Further on
October 7, 2020 Defendant served a request for Ad Damnum clause. The Plaintiff responded via
email that his Ad damnum is $1,000,000.00. The amount in controversy therefore exceeds
$75,000. See Exhibit B.

11. This Lawsuit is, therefore, a civil action over which this Court has original
jurisdiction pursuant to 28 U.S.C. § 1332 and is one which may be removed to this Court pursuant
to the provisions of 28 U.S.C. §§ 1441 and 1446, Furthermore, removal to this judicial district
and division is proper pursuant to 28 U.S.C. § 1441(a) as this is the district and division embracing
Bronx County, New York, where the Lawsuit is pending.

12. This Notice is accompanied by copies of all process, pleadings and orders served
upon defendants in this action.

13. Promptly after this filing, this Notice of Removal will be served on Plaintiff, and
TARGET will file a copy of this Notice of Removal with the Clerk of Court for the Supreme Court
for the State of New York, County of Bronx.

14. This Notice is signed in accordance with Federal Rule of Civil Procedure 11.

WHEREFORE, Defendants TARGET CORPORATION and TARGET ENTERPRISES,
INC. respectfully remove the Lawsuit to this Court.

Dated: New York, New York
October 27, 2020

Mo top Sprrz & DESANTIS, P.C.

 
 

 

  
 

ALICE SPITZ (A8‘5155) |

MOLOD SPITZ & DeSANTIS, P.C,
1430 Broadway, 21" Floor

New York, NY 10018”

Tel: (212) 869-3200

Our File No: TARG-560

Email: aspitz@molodspitz.com

Lt
By: a
y: wa

Attorneys for Defendants
TARGET CORPORATION
and TARGET ENTERPRISES, INC.

Mo top Spirz & DESANTIS, P.C.

 
